Citation Nr: 0738623	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  97-25 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

By a June 1996 decision, the Board denied the veteran's claim 
for service connection for a chronic upper respiratory 
disorder.  

The matter on appeal before the Board of Veterans' Appeals 
(Board) arises from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that found new and material evidence had 
not been received and denied reopening the veteran's claim 
for service connection for a chronic upper respiratory 
disorder.  

In an August 2002 decision, the Board reopened the claim for 
service connection for a respiratory disorder, but determined 
that further evidentiary development was warranted prior to 
adjudicating the claim on the merits. The Board undertook 
such development pursuant to the version of 38 C.F.R. § 
19.9(a)(2) (2002) and Board procedures then in effect.  The 
provisions of section 19.9 used by the Board, however, were 
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in July 2003, the Board 
remanded the veteran's claim for service connection for a 
respiratory disorder on a direct basis and as secondary to 
Agent Orange exposure to the RO for readjudication.  After 
completing the requested action,  the RO, continued the 
denial of service connection (as reflected in a July 2003 
SSOC).  Thereafter, the RO returned this matter to the Board 
for further appellate consideration.

In May 2004, the Board remanded this matter to the RO for a 
notice letter and readjudication.  After completing the 
requested action, the RO, continued the denial of service 
connection (as reflected in a November 2004 SSOC) and 
returned the matter to the Board.

The Board issued a decision in May 2005 that denied service 
connection for a respiratory disorder, to include as due to 
Agent Orange exposure. The appellant appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court) and 
in a May 2007 decision, the Court vacated and remanded the 
case to the Board for further proceedings consistent with the 
decision.  

The Board has carefully considered the findings and 
instructions from the Court and finds that the appeal must be 
remanded to the RO, via the Appeals Management Center in 
Washington, D.C., for further evidentiary development.  VA 
will notify the veteran if further action is required.


REMAND

In the May 2007 decision, the Court concluded that the Board 
did not consider all of the material evidence of record and 
failed to provide adequate reasons for denying the veteran's 
claim; therefore, the Court vacated the veteran's May 2, 2005 
decision and remanded the matter for further proceedings 
consistent with the Court's decision.  

In light of the Court's decision and after further review of 
the evidence of record, the Board finds that to resolve the 
matter on appeal consistent with the Court's decision, a 
remand for a new VA respiratory examination and opinion is 
needed to determine the current diagnosis of any current 
respiratory and whether any such disorder is related to 
service.  The Board notes that post-service medical records 
reflect diagnoses of chronic bronchitis and asthma, and the 
report of an October 2006 VA chest x-ray recently submitted 
by the veteran contains an impression of emphysema.  As the 
record stands, there is not sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

In addition, service treatment records (STRs) obtained by the 
RO include most of the records referred to by the veteran.  
The Board notes, however, that the veteran has submitted 
copies of some clinical records of his December 1966 
hospitalization at Walson Army Hospital, Fort Dix, New 
Jersey, and that the records provided to VA by the National 
Personnel Records Center (NPRC) did not include the veteran's 
clinical records, including those from the December 1966 
hospitalization.  Hence, the outstanding STRs (clinical 
records) from December 1966 should be obtained.

Private medical records reflect that post-service the veteran 
received medical care from the Manhattan Eye, Ear and Throat 
Hospital in 1973 and from H. Beecher Chapin, M.D., from 1973 
to November 1977 and on November 2, 1979.  However, these 
records are not associated with the claims file.  

The claims folder also contains VA medical records dated to 
September 2004.  The veteran, however, submitted copies of 
some more recent VA treatment records in October 2007.  VA 
medical treatment records are deemed to be within the control 
of VA and all pertinent VA records should be included in the 
record, as they may be determinative of the claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, this will give the RO the opportunity to 
provide the veteran with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).

In light of the above, the case is REMANDED to the RO, via 
the AMC, for the following actions:

1.  Provide the veteran and his 
representative with a notice letter 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that meets the 
requirements outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This notice should invite the 
veteran to submit any pertinent evidence 
in his possession.  


2.  Obtain all outstanding service 
treatment records, to include all 
clinical records from the veteran's 
December 1966 inpatient treatment at 
Walson Army Hospital, Fort Dix, New 
Jersey.  
 
3.  Obtain all records of VA treatment 
and evaluation for respiratory disorders 
from September 2004 to the present.  
Follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  Request the veteran to identify and 
provide authorization for release of 
pertinent treatment records, from 
additional VA or non-VA health care 
providers, which are not yet associated 
with the claims file.  Specifically, the 
veteran should provide authorization for 
release of treatment records from the 
Manhattan Eye, Ear and Throat Hospital in 
1973 and from H. Beecher Chapin, M.D., 
from 1973 to November 1977 and on 
November 2, 1979. 

5.  Thereafter, schedule the veteran for 
a VA respiratory examination, by a 
physician (M.D.), to determine the 
diagnosis and etiology of all current 
respiratory disorders.  The claims file 
must be made available for the examiner 
to review, and the examination report 
must indicate that this was accomplished.  
All indicated tests and studies should be 
performed, with results provided to the 
examiner prior to completion of his 
report.

The physician should render a diagnosis 
of each respiratory disorder or disease 
presently manifested.  For each 
diagnosis, the examiner is asked to opine 
whether it is at least as likely as not 
(by a probability of 50 percent or 
greater), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that the diagnosed 
respiratory disorder is etiologically 
related to active military service, to 
include the veteran's complaints and 
treatment during service for upper 
respiratory conditions (addressing the 
veteran's December 1966 hospitalization 
at Fort Dix), as well as his exposure to 
Agent Orange.    

In providing the requested opinions, the 
examiner is requested to identify and 
discuss pertinent respiratory findings 
and diagnosed respiratory conditions 
reflected in the veteran's service 
treatment records.  In addition, the 
examiner is requested to discuss the 
medical opinions of Dr. Cheng-Hong Hwang 
from November 1996 and September 2003, 
Dr. Bishara from May 2003, and Dr. 
Strauss in June and July 1999 and in 
September 2004, and the information in 
the medical treatise regarding adult 
onset asthma.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  After completing the requested 
actions, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an SSOC and afford them 
the appropriate time period to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




